IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRELL HART,                           : No. 3 EM 2015
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
PHILADELPHIA COURT OF COMMON           :
PLEAS,                                 :
                                       :
                    Respondent         :


                                    ORDER




PER CURIAM

      AND NOW, this 11th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.